HX.5-15
                     CAUSE          N0:PD-0425-15



             IN    THE    COURT
                               OF
                                         OF
                                     TEXAS
                                               CRIMINAL         APPEALS             ORIGINAL
                     ZIULIO         TORRES       PALOMO
                                     V.
                     STATE          OF    TEXAS



ON   APPEAL       FROM    THE       COURT       OF    APPEALS      FOR    THE    SIXTH
DISTRICT       OF' TEXAS        AT       TEXARKANA          '
                                    AND
ON   APPE'AL      FROM    THE       196th       JUDICIAL        DISTRICT        COURT
             OF    HUNT COUNTY,                TEXAS
                     TRIAL          NO.       28777"


     BRIEF     FOR   PETITION             FOR    DISCRETIONARY            REUIEL)



                         3ULI0 TORRES                PALOMO
                         #192 3341                                           court of cmm appeals
                         Mc    Cbnnell          Unit
                          3 0 01     S.       Emily    Dr :.;                       OCT 23 2015
                         Beeville,             Texas     78102
                              Petitioner-             PRO-Se

                                                                                Abel Acosta, Clerk


                                                                                        FILED IN
                                                                           COURT OF CRIMINAL APPEALS
                                                                                    OCT 23 2015

                                                                                 Abel Acosta, Clerk
                             LIST   OF   PARTIES


APPELLANT-                                         3ULI0   TORRES         PALOMO


ATTORNEY   FDR   APPELLANT                         DAVID"KETTH"           UILLFORD
                                                   LINDEN'S        UILLFORD
                                                   P.O.    BOX    1T
                                                   Greenville,         Texas      '; "••
                                                                          75401




ATTORNEY   FOR   DIRECT   APPEAL                   CARIANN        ABRAMSON
                                                   P.O.    BOX    1683
                                                   Forney,        Texas    75126




PROSECUTORS       STATE                            KELI    AIKEN
                                                   ASSISTANT        DISTRICT
                                                   ATTORNEY (af- trial)

                                                   GEORGE'CALVAN '          GROGON
                                                   ASSISTANT        DISTRICT
                                                   ATTORNEY(at         trial)

                                                   NOBLE    D'.    WALKER
                                                   DISTRICT        ATTORNEY
                                                    (ON APPEAL)
                                                   Hunt County District
                                                   Attorney's          Office
                                                   2507    Lee     Street
                                                   Greenville,          Texas
                                                                          75401




                                            (i)
                                           Table    of'Contents
Index of Authorities                                                                                  pg.iv-v,
Statement of the Case                                                                                 pg.1&2.
Issuses Presented                                                                                     pg . 2 .
Statement of Facts                                  •                                                 p g . 3 & 4 . ,<
Argument                                                                                              pg .5-14,
Point of Error One                                                                                 pg.-5.
Insufficient Proof of Appellant Committing                                   Continous        Sexual
Assault on Nancy Ramirez:
Poiratof        Error       Two-                                                                        pg.6.
Insufficient Proof of                      Appellant Committing Con tin bus ^-Se.xual
Assault         on    Kary     Ramirez:
Point      of    Error       Three                                                                    pg.6.
Nancy Ramirez               statements        are    inadmissible under the outcry
exception rule when the translator did not accureterly trans
late the questions& answers to/of the Forensic interviewer who
testified as the outcry witness whmo was actually a third party
witness         under       Texas 'Code       of    Criminal        Procedure      art.38.072         and
eligible to testifiy as original outcry witness
Ms.Claudia Alavrado is the first person over the                                        age   of 1B years
to be told of the alleged incident. The trial court abuse it's
discretion when it allowed Ms.Charlene Ralph who Is officially
a Forensic Interviewer to testify u'dder the Hearsay Rule
pursuant to T.C.C.P.art.3 8s0 72.
Point      of    Error        Four                                                                pg.6.
Nancy Ramirez& Kary Ramirez statements are inadmissible under
the outcry exception when the translator Claudia Alavardo did
not accrately translate the statements (qliesti-on & Answers)of
the    Forensic             Interviewer       who    testified        as    the   outcry witness.
Point      of    Error        Five                                                                      pg.10.
Appellant was                prejudiced by the               trial's court's failer to appoint
New    Trial          Counsel       when    conflict         of   interest    arose      under   discip
linary rules                about Trial       counsel         and   Appellant,         see,   State     Bar
Rules      of    Texas        "Ethical       Consideration           on    Code   of    Professional
Responsibility",                EC7-8.

Point      of    Error        Six                                     .                                   P9-11
Appellant is entitled to New Trial because the State, through
it's Child Advocacy Center, faied to provide mitigating or
exculpatory material after requested by                                   appellant on numerous
occasions.

Point      of    Error        Seven                                                              pg.13.
Appellant was deprived of his sixth amendment rights of effective
a s s i s t a n'@ e    of    counsel       because      defense      counsel:
A:Alloued Appellant to file a sworn statement of his criminal
history(without proper investigation of all the facts, a mini-
trial duty) that resulted in a perjury charge indictment and
which      thus        created       a   conflict       of    interest.




                                                   (ii)
(see Texas Bar    Rules of Lawyer Profession Conduct).
B: Attorney   failed to request a continuance        when state's agent
Hunt County   Child Advocacy Center failed to        produce requested
mitigating evidence and/or- exculpatory material reqested several
times    ,which finally became   apparent   at   trial.

Prayer                .                                              pg.14

Certificate   of serviee _                                           P9-1 5

Unsworn   Declation                                                  P 9 •1 5




                                     (iii)
                                Index    of   Authority

Cases:
Anderson   \l . State,     159S.w.3d 102-03
Bone V . State, 77S.W. 3d 828,835(Tex.Crim . App. 2002)
Brooks U .State ,323S.W .3d 893 ,912(Tex .Crim .App . 2010)-
Brady \l . Maryland,       373 U.S.B7    , 83S.CT .1194---               ---
Cas sidy V.State,14 9S.w.3d 712 ,715(Tex.Crim.App.2004)-----
Cuyler V . Sull i van ,466'U .S .335     ,348-50--;             ------
Ex Parte Battle, 81 7S .w .BT ,88 (Tex .Crim .App .1 991 )--'       — --
Ex Parte Briggs, 1B7S.w.3d 458 ,469(Tex . Crim.App.2005)---
Ex Parte Duffy, 607 S .w .2d:"'507 ,51 4 ,51 9(Tex . Crim .App .1980)
Ex Parte Felton,8T5 S .w .733 ,735 -36'CTex .Cr im. App .1991 )
ExParte Martinez, 330S .w .3dB91 ,900(Tex .Crim .App.201T)
ExParte Uilborn ,724S.w.2d 391, 393(Tex .Crim .App .1990)             --
Ex Parte Wilson,7245.w.2d72,74(Tex. Crim. App.1987)--;
Ex Parte Ybarra ,629S .w .2d94 3 ,'946 (Tex . Crim .App .1 982 )
Ford V . State ,305S.W. 3d 5 30 ,5 33 (Tex .CT im••'. App'. 2009 )• ----
Garica y .State ,792S .w .2dB8 (Tex .Crim,. App '•. T9 99 )-----     ---
Garica V .State ,871 5 .w .2d279 (Tex .App;. EL 'Pasdl 994 ,rio ,pet .)-
GallegosU.State,756S.w.2d4 5, 4B'(Tex .App .-San Antonibl 9 88 ,pe t .ref Id
Gay. V .State,98S.w.2dB64,86 6(Tex.App.rWous. [1st .Dist .]1998)
Garza \l. State ,21 35 .w .3d'33'B ,34 7(Tex .Crim .App .2007 )
Hernandez V .State,7265.w.2d53,57,61 (Tex .Crim .App.1986)^-- .
Hardy V. State, 246S.w.3d290,296 Tex. App.-Houst.114th.Dist.]2008)
Hooper V/.State,2T4S.w.3d9,1 3 (Tex .Crim .App .2007)                -"-
In Re Posada usa ine .,100S .w .3d254 ,25 9(Tex'.•App .San Aintonio2001.)
Oackson \J . Sta te ,443U .S .30 7., 319 (1 979 ) --:   ••    •     ---
]ackson \1. Uirginia ,776S. w .2d504 ,50-8 (Tex .Crim .App. 1 9'85)--- '
Johnson \1 .State ,304U .S.,45 B ,464 (1 938)         -__..____.__ ---- '
Johnson    \y.State,9 67S.w.2d410,41 7Tex .Crim. App .1998-----
Kyles U.Bhitley ,U.S.;4T9 ,4 37-38 ,1 1 5S .Ct .1 555(19950          :
Lankston \l .State ,827S .w ,2d'9'07 ,-91 1 (Tex .Crim .App .1 992) -----
L o ng \l .St at e ,B00 S .w .2 d54 5 ,54 7             _^U'
Montgomery V.State,B105,w.2d372,380(Tex.Grim.App .2002)^
Mo till a U.State,78S.w. 3d3 5'2 ,355 (Tex .Gri.m .App .20:0 2}:---
Monreal \]. STate ,94 7S .w .2d5 59 ,564 (Tex .Cr im .App .'1 9970
Moussazadeh \l . State ,361 S.w.3d6B5,689(TeX .Crim .App .201 '2) --
Payne U. State ,51 6S .w .2d675 ,677 (Tex .Crim. App .1 974) ~- — ----^
Saavedra U.State,297S.w.3d-342, 34 8(Tex .Crim. App..20 0-8)
Strickland V .Washington ,446.U .S .69 6 (1'9B4)                    -____--_
Thomas \l. State ,1 55S .w .3d1 40'7( Tex ';'A'pp.v;-Texarkana1:999 )''----:
United States \l .Bagley ;473U .S .667 ,1 OSS ,CT .3375 (1 9S0 )
Wiggins y .Smi th ,5 3 9U .S .51 0 ,5 21-22(2003)          --^            __^_^
Yates W ..State ,941 S .w .2d357 ,364(Tex .App .-Wacol 997)

Statutes    and   Rule's
Tex . Pen.Code's    21 .02
Tex .Pen.Code     S 21 .02(h)
fex: •; Discip'll nary R. Prof     Conduct      Rule 1 .06(b)(2)




                                        (iv).
Tex.Code   Crim.    Proc.   Art.   38.072

Tex.Code Crim. Proc. Art.38.072 § 2(a)(3)

Tex . R.App.    P.44.2(b)

Constitutional      Am end mehts


U.S.   Const.   Amend . \l, VI ,XIV .




                                        (v)
To        The        Honorable            Court       of        Appeals

Now comes Appellant, Julio Torres Palomo,                                                    and submits this
Petition for Discretiony Review on Appeal                                                    from a conviction
for alleged continuous, sexual assualt of a young child(ren)
in the 196th Judicial District court of Hunt County,Texas,
The Honorable Steve R. Title jr., Judge Presiding.

                                               •Statement              of     Case


Appe llan t                 wa s      i n d icte d    on        Jan uary 25,2013 for continuous sexual
assa          ult      alle      ging     two    or       m ore     of the, following acts:
1 .       I ndec ency              with • ch i Id         b y    se xual contact by Appellant touching
the           geni tal s         of    Ka ry    R amir ez        ;
2.        I ndec ency              with chi Id b y se xual'.contact:                         by    Appellant   touching
the           geni t       als     of, K a r y Rani re z ;
3;-i ndec ency                     with se xual con'tact f..by ,causing. Kary Ramirez
                                            chi Id ' b y
to        t ouch :th e               Appe llan t;
                                   geni ta'ls        of
4-.: A ggra va te d sex ual a s s a ult by p ene t]ration of the anus of Kary
Rami r ez by A ppell ant s e x u al o r g ah
5 . A ggra va te d sex ual a s s a u 11-••'• by A ppellantls sexual Organ to    •; •••''''•-
con t act o r c ontac t   an d pe n e t r ate anus of Kary Ramirez;
6Agg ra va ted sexua 1 as s aul t by pen etratlon of the anus of Nancy
Rami re z by a ppell ant ' s     s e xual     org an ;
7. A ggra vate d sex ual a s s a ult by P enetra'tiofl "of the sexual org^an
of Ka ry R amir ez by app el la nt o rgan                                     i


8.Ag gra v ated s e x u al a s s a u It b y ca using the mouth of Nancy Ramirez
to:,c on ta ct t he se xual org an d f Ap pell ant;
9.Ag gra v ated s e x u al a s s a u It b y pe netra'tion of the mouth of Nancy
Rami rez by A ppell ant ' s      s e xual     org an;- '':-.
I 0. Aggr a vat ed se xual a s s aul t by causing the s-e-xual organ of
Appe llan t to con t act the a n u s of Nancy Ramirez ;
II . aggr avat ed s e xual a s s ult bye ausing the sexual organ of.
Appe llan t                 to     con t act     sexu       al       o rgan       of Nancy Ramirez and/or.
1 2.          Inde c e n c       y wit h       ch ild      by        s exua 1 contact         by    Appellant touching
the           sexu     al    o Tgan       of N ancy             Ram ire z


On        S   eptember             1 2010,       Tex.           Pen.    Code ''§:'". 21 \ 02:,     the alleged offenses
are           a  degree felonies that are punishable by confinement
                     first
in t he In t i t utional Division of the Texas Depatment of Criminal
Just ice for Life,     or any term of not more than' 99 years or less
than 2 5 year s. Se.e, Tex.   Pen .Code |§ 21.02(h).
  *   '

              -. .     *'-.'.
     arch 24, 2 014, Jury trial proceedings began . '
0 n '" M
Appe 1Iant pi ead not guilty to the charge of continuous se-xual
abus e of you ng child(ern) as charged>!ih" the' indictment.
Puni shment                  w   as    assessed by               the    Jury on        April 1       20.14 at' Life,
not i         ce      of    ap peal       was    filed
                                                   trial.        on    a motion        for    new
An              otion for hew trial-on punishment and a motion in
          a mended           m
arre s t of j u dgment was filed on May 28, 2 014.
OnMa y2B,2014 the trial court heard Appellant's motion for new
tria 1 and to ok it under advisement, but ultimately denied the
moti on for n ew trial on June10,2014.




                                                                         (1)
                                       Issues Presented
                                      Point of Error One


Insufficient proof of Appellant                     committing       continuous            sexual!
assault of Nancy Ramirez.
                                      Point    of    Error     Two


Insufficient proof of Appellant                     committing continuous                  sexual
assault of Kary Ramirez.
                                      Point    of    Error     Three


Nancy Ramirez statements are inadmissible under the outcry    '.-.•'••'
exception when the translator did not accuraterly translate
the question and anwers to/of the Foresic interviewer who made
testified as the outcry witness who was actually ,third party
witness    under       Tex.   Code    of   Crim . Proc .     art . 3 8 . 072    and    not
eligible to testify as original outcry witness.
Claudia Alvarado was the first person over the age of 18 years
to be    told of the alleged incident.
Trial    court abuse it's diseretion when                      it allowed        Hunt County
Child Advocacy Center (hereinafter''HCCAC) .
Charlene Ralph who is officially a FoTesic Interviewer to testify
under the hearsay exception pursuant to art. 38.072 of Tex.Code
of   Crimial     Procedure.


                                       Point    of    Error     Four


Nancy Ramirez statements are Inadmissible under the outcry
exception when the translator Claudia AlVarado did not accurately
translate the statements (questions&answers)to the foresic
interviewer whom testified as the outcry wi t n e s s.

                                       Point    of    Err or    F"i v e    •


Appellant was          prejuiced- by Trial Court's: failure to-appoint 'new
Trial counsel          (defense) when a conflict of interest1 arose under
disciplinary rules between Trial Counsel and Appellant.
See,    State    Bar    Rule s' of -Tex . "Ethical         Considerations             of    Profess--
ional    Responsibility','       EC, 7-8.

                                       Point    of    Error ;5ix


Appellant       is    entitled   to    a new    Trial      because        the   State,through
it's Child Advocacy Center,                 failed to        provide mitigating or
exculpatory          evidence material         after' requested by              Appellant on'
numerous    occasions.


                                       Point    of    Error     Seven

Appellant was          deprived of his         sixth    am.endment right              to    effective
Assistance       of    Counsel   because       defense       counsel:'
(A): Allowed Appellant to file a sworn statement of fact concern
ing his criminal..record(uiithoijt proper investigtion of all facts,
simply a minstrial duty) that resulted in agrave error, which

                                                (2) .
thus           created a conflict of interest.                              See,Tex.Bar Rules of Lawyer
Professional                   Conduct).
(B) : Attorney failed to- request mitgating' or Exculpatory material
already requsted several times, which finally became apparent at
trial .


                                                       Statement- of        facts


On Se ptemb er ; 1 7, 2012,' it is
                                alle-ged that Appellant's biolgical
daugh ter , comp 1 a in t ant Nancy
                                Ramirez-, made an outcry to a school-
ma te , n a m e d Ev elyn Re gel a do,
                                while riding the school bus home.
this schoo lfnat e told her mother ,Marib el Regelado,. who report's
it to :the Scho ol Counselor, Deborah Floyd, with the support of
Marib el ' s             Past o't     Carlos          Mendoza.               .••.'.
The       T   exas       Depa rtment            of    Family   and     Prd-tect ive -Service s (herein •-•""
after ) "CPS             "•)   is     called,however, neither complaintant Nancy or
Kary          Ramir ez , w         h'b is the step daugther of Appellant•'"', make outcry
to    th e      CPS       Wot kers .
Ms . Ai sha          C outa        in with CPS aranges for a forensic interview- to be
condu cted               at    t   he Hunt County Child Advocacy Center (HCCAC) the
folio wing day .
Ms . C harle ne R alph'                    is    a    Forensic       Interviewer      with   the   HCCAC   which
alleg ally               in terviews both .girls through a bi-lingu-al interpreter
Ms .CI audia              ATv arado, wh;om -works .for the Hunt County Sheriff 's
Dept .         as    a   ".. lay -person     whom does clerk work as a back ground
resea         rcher      ,she is not         trained, certifed, licensed,or educated
as    a       for en sic           in ter viewer ,a 1 icensed peace office TV'*

On or about SeptemberT'B ,201 2 it's alleged complaintant Nancy-
Ramirez made an outcry to Charlene Ralph during a Forensic ••That the 2008 video' was located in the file Ms. Ralph brougt it
to the trial' court In Re: Nancy and- Kary Ramrlez.

The    201:4       Dire        ctorof HCCAC,                  Holly Robinson',             to1d    the    trial    court
that        she    did         not    recall       receiving            the    subpoe na , but,.- did           not    deny
she    could            ha v   e been se vr-ed one•-.•.( emphsi s mine )and it                           got loat
on    h er    de sk?
If    s he    di 'd Id ok            for    the    v I d e-o tap e      o f   th e   int   erview., she would not
have        been        abl e    to    1 ocate         i t    sine e    it    ha d   bee n   removed       from    the
orig inal          vie t ims         -fi le      for', Jazmln          -Cos te 1 1 o :an   d .pl.an-ced' in     the   • -•"-•'
newe   r     vie t ims          file       of    Nanc y       and   Kary      Ra m i r z;- which    was' in-'' posses^--
ion    of     Ms •' .    R a lph,(l t           seems'       Ms . Ro bin son     was   a   ware' of this 'much,
as    i t    was        un v   eiled       atcourt)'(' emphs I s -mi'ne•)•'•.'see ,( RR-; 1 2 4)
                                                 the     trial
The inter veiw s that Ms . Ra Iph co nducted ' were done through -the use
of a Hunt Cou nty Sh eriff E mploye e CI a u d la Al var'ado•'( whbm' is- not
a li cense d Pe ace-Of ficer , but a cler k/b aokgr ourid reseacher whom
happ ens t o be His pa n i c )t o ; ass ist in the tran slation . "
Ms .A 1 vara do h as no for ma1 traini n g 1 n t ransl at ion., Law Enforce- .
ment or F o r e n s ic in terview ing ,no r is sh e      ere den ti-'aled;.or      cer t'-                                   ARGUM'ENT.

                        ' Pibnt'of      Error   One


Insufficient proof Appellant committed continuous Sexual
Assault on     Nancy    Ramirez.
                          Piont    of   Error   Two

Insufficient proof Appellant committed continuous Sexual
Assault on     Kary    Ramirez.
Evidence must show more than a mere modicum of proof on the
elements of actual sexual, abuse. Appellant presents points of
error One & Two together since they are based on a common nexus
of   fact   and.Law.



During trial, both complainant t' s , Nancy& Kary Ramierz-, testified
via close circuit. The outcry witness is said to be Charlene
Ralph and not Claudia Alvarado for both cdmplianarit 's .
Ms. Raplh testifed that Nancy Ramirez touched Appellant 's penis
with her hand and some part of the'Appellant's body touched her -
vagina.
Nancy Ramirez herself did not -testify -before the jury that .. •'
Appellant's penis touched her vagina, she did testify that her
mouth touched Appellant's penisvand that Appellant touchher
vagina. (Although no' specifics) .

Ms.Raplh slso testified that Kary touched Appellant1's penis,
that his penis penetrated- her a-hus and -vagina, (or is this Ms.
Alvarado's distorted, no wait, Ms. Alvarado's "modificaton "of
the questtions and answers to aid the interviewv'" for"the
state.
Kary Ramirez' did testify the Appellant' touched her vagina"- with
his hand,"but did not,penetrate it with his penis./.
(RR. :7-63-1 32) Who's lying ,Who!»"distor ting.-" the-'- truth ?

                           Standard      of    Review


IriTexas, the' Jackson•V. Virlnia, standard- is the only standard
that a reviewing court should that a reviewirig court should
apply in determining whether evidence is sufficient':to- support
the elements of a criminal -offense, the state is required- to prove
"beyond a.reasonable doubt"'. See, Brooks v. 51ate,323s.w.3d 893,
912(Tex.Crim .App .2010) ; also, Jackson V.Vlrgina.at 443U .5 .307 ,319
(1 979) .                                       ..........

On   review "direct and c ire urns tan tial-evdidence    can.be     treated-
equallyV that circumstantial can be sufficient to establish guilt.
See, Hooper v. State, 214s.w.3d 9,13(Tex .Crim .App .2007) .

A conclusion must reached on a certain degree of•speculaton
which cannot be unreasonable in an ordinary sense , but a matter
of Law. speculation -along, cannot/should not be treated/tested
solely based on "Heresay Trans 1-ation',' which claims to' have been
"Modified to aidi in th-ga Stages behalf".


                                          (5)
Ultimately the modified circumstantial(Modification of ;Translat-
lation) evide-nce, especially those of cumulative' Lri ferenc'e s^i is- •
there no actual evdience should be Insufficient to support this
conviction, since there Is -no act ual'evidence- probative of any
element but a mere modicum piece of evidence which does -not up
to a mere preponderence of evidence needed .to sustain a rightful
conviction. Therefore, it 's conclusively established that the •
state failed to meet it's burden of proof.                              It is therefore asked
that this conviction and sentence thereby, be set-aside, in
alternative , Reverse            and    Remand    f or        a - new itrial;';-'-- ' ''   '--:«..•••?•

                                   Point     of Error fn-e ( restated )

Iriuffieient proof of Appellant continuous sexual assault on
Nancy     Ramirez.                        • -'           -.
It is said that neither Ms. Raplh nor Nancy (said cOmplal'ntant) -
testified about alleged acts 6 or 10,- which claimed Appellant's
penis made contact or penetraton 'of the anus of Nancy Ramirez .
(see. RR.7:10-63;RR.9:85-104) .
There is an implication(no proof)                   that Appellant perils"may have"
(conjucture) contacted the anus or. the vagina of complaint Nancy
Ramirez. For these reasons,this Honorable court should-sustain
point of error one and aquit this Appellant . In'- alternative
reverse      and   remand   with       instruction.

                                   Point     of ErrorTwo('res't-ated)

Insfficent proof of Appellant continuous sexual assault on
Kary    Ramirez .
It is said neither Ms.. Raplh(allaged outcry witness) nor Nancy
Ramirez testifed to act one of alleged touching of the anus
of    Kary   Ramirez.     Itis    also    said on        record that act seven               was,         • '
also abandoned by the state for "lack of proof',' during the trial
For these reasons,this             Honor court should sustain -error Two.

                                   Point     of   error         Three

It is said that Nancy Ramirez statements are inadmissible ' under
the  outcry expection'"rule due to the translation is an inaccu-'. •
rate one, as the translator "modified " the'- actual ,!|'questions";
and    answers)     to   aid in    the    interview for              the   state.' -           .
Ms. Alvarado, not Ms . Ralph is the first person over the. age of
!8 years of age the complainants told of the allaged sexual
abuse .
Can    a minor child in Texas have authority to give consent to a
third party (alleged outcry witness)                          to' testify, on h:er behalf?

                                   Point     of   Error         Four

To the point of redundence, Kary Ramirez1, stat erne -nts are inadm
issible under the outcry exception rule -whenp the trans-la'te>r
did not/had not accurately translated the question and answers
yet admitted        that''-'she- madifid^ the -is seies'sto "aid lri'the; interview
for    the   state'.'
P;y::tsw of statue 38.072 T.C.C.P. "outcry witness "shall be the


                                           (6)
first person(does not make an exception for translation),                                             shall
be the first person over the- age of 1 8 years of age ,.besides the
pr epatrator',' Ms.Alavaradd being the first person as the statute '
is clear and makes "no excp'ectlon "because- of the language barrier
Ms. Alvarado did not testify on the the behalf of either Nancy or
Kary Ramirez, as did Ms'. Ralph, which becomes hearsay with no
exceptions, but inadmissible of Legislature intent ,an d the .-'
Therefore,         Appellants' point of error four,                               should be sustained.
Arrest the judgment of                        the c onv i c t i on.-.
                                          Additional             Facts

It is said, that during all of the interviews relating to" this.
case, Forensic interviewer Charlene Ralph "only spoke english1.'
Nancy & Kary Ramirez are Spanish speaking individuals, Spanish
being their primary language (purpose of translator) 'I
Ms. Raplh Forensic interviewer- for Hunt County Child Advocacy
Center      (HCCAC') used Claudia                     Al'avardo     whom     is    employed with       the
Hunt County Sheriff 's' off ice as a clerk whom happens to be '•
hispanic by birth, she has no other special 'qu.iliti.es to assist
Ms. Raplh in translat ion ,if complaints are- bi-lingual as alleged •••
...   why    the    translator,?
The state offered Ms.Raplh                            as an outcry witness under T.C.C.P.
art .3B.072(defense counsel did not object to preserve error)
another      claim       for    constructive                ineffective •assistance            of counsel
in/of a long list ,(emphsis mine),which perj'ustlee my trial.
Ms. Alvarado        stated          on    her        accord      that' she    has    no •f drmalCedu'eat^"--
ion ,training or              qualifications                as    a'-bi-i-'-l'lngual translator           and
had to modifiy the' questions & answers to aid the Interview for-
the state. Thus- denying Appellant a fair trial, to add further
injury and harm to Ap'pell ant ,no where in the record does it
indicate      that       this       trial court " cert if ied ", Ms .Alvarado                  as    an .-•-.
"exp-ert"" qualified to interprete in/of a Forensic interview in an
alleged      child       abuse:-case.
Let the record reflict a', misinterpretation                                      video was   also      i,'.';::'.'''
admitted,which prejudice this Appellant. Ms. Alvarado neither
translated properly,, but' also modified' the .-questions & answers
of all      parties       involved in                 instant case.           '           •
Ms.Raplh supposely asked complaint's open-ended que st ion s, some-
non-leading questions which                             brought back modified answers and
half-truths         or    no' truth             at    all 'as     Ms'. Alvarado "-modified-answers
and questions            to    aid       in     the     interview for 'the state.
With Ms. Alvarado's own-r te st imony to the jury she answered she
mislead the jury by explaining that she'substantially expounded
on what was asked by Ms. Raplh to make sure that Nancy & Kary
understood         what       was    being           a'ske'd'.

                                                Standard         of.Review;


An "Error"of this great magnitude affects a "substantial right
and injustice of this Appellant.especially;when an Appellant
has been denied a fair and just trial which affected the outcome
of the verdict, see, King V. State,953s.w .2d266-271 (Tex.Crim.App .
1997).


                                                     (7)
                                    Application         of    Facts
                                  Translation         Statements
                              -        of         Law

It    is   said   "Translated Statement"         are    admissible "-so long as     the
statement quality under the hearsay rule exception;1'
It is clear that Ms. Raplh does not speak Spanish, therefore
not eligible underthe hearsay rule exception T.C.C. P.1 art. 38.072
Ms .Alavarado had "every reason ',''. motive ,to misle/ad or distort and?
make       inaccurate   translation   she   is    a    low—level clerk     employee
by the Hunt Count Sheriff's office with"No Eduaction"in/of trans
lation skills,, and totally not qualified ,-to '(be an expert trans- ,.
l@tar~she herself admits "she had to modifly the translation"..',
qialified experts "do not modify1.' To'aidv the interveiw.
Ms.Alvarado has admitted several times on record she is                       not
qualifed, not educated, licensed or certifed in •spanis'h'/english
translation of Law.         Ms. Alvarado has self 'admitted,             she is           ,-,
sometimes requested to translate for the ;Hunt County Shelff's
office,also that she takes liberties .with the translation?,
which can only serve to injure the dependent and cause perjudice.'
Because whatever to whomever was said was                      taken as fact which
only serve to negitively influence., distort and mislead the jury
and perjudice the out-come of this trial, see, Jonhson V .State ,
967s.w.2d410,417(TeX.Crim. App .1 99B) ;Motiila V. State, 78s .w .3d
352,355 (Tex. Crim. App.2000). also Cassidy V. State,149 s.w. 3d
712(Tex .Crim .App .2004) .

Toconsider admissibility of a translated statement,                        Four factors
mustbemet:
1. which party supplied the interpeter?(HCCAC&Sheriff dept.)
2.whether interpeter had motive to mislead or distort, yes.
3.AssesS interpeters qualific atl ons (n.o ).
4. Whether action was taken to subsquently assure the translator
was consistent with questins & 'answers being translated. (no) .
see, Saawdra V.5tate,29 7s.w.3d342,3 4B (Tex. Crim .App .200B) .
                          Application of Facts'
                        Outcry Hearsay Exception
It is said that Child Forensic interviewers are not norally
admissible ,due to the"Hearsay Rule'.' However., when it meets the
requirements(this applicatin does not) which is an abuse of 11 .-:
Discreetion 'hv the trial court, as the Fourpabdve requirements
were no tr'm,e:'t:•>' Accor din g to T.C.C.P. art. 38.072,"the first person
over the a'ge'of 18 years was not Ms.Raplh but Ms . Alvarado.
The chain of out cry goes like this: "Nancy Ramirez first told
 her friend&schoolmate Eyelyn Regelado,                      whom tells- her mother
 Maribel Regelado.whmo tells her pastor Carlos Mendoza,togther
 they report it to the School Counselor, Debra Floyd, whom
 decides to call the Texas Depart, of Family and Protective
services(here after known as "CPS") Neither complaintant Nancy
or Kary Ramirez tells-; or reports this allaged inciid-nt (makes out
 cry )to CPS investigator, Aisha Coutain, Therfori,Ms. Coutain
     arranges with HCC'AC to have the girls the following day, u ..




                                        (B).
At which      point Ms.        Raplh met with the girls the following day
at    the   HuntCounty        Sheriff's       Office   so    she    could      provide      a
interpEeter whom speaks spanish/english,                           Ms.Alvarado took the
call,and made herself available.
It is alleged complainant's made                   a   statement         in    a    discernible
manner alleging a sexual offense(or did they,                              reason doubt)
or did Ms.Alvardo misunderstand? it has already been determined
that Ms. Alavardo took liberties with the translatins.                                     see,
(RR.9 :1 57-1 58) .
Ms.Alavardo       knew    what -was      at    stake   for       herself      and    the   Hunt
County Sheiffls Office. Ms.Alvarado kfieiils'tfiereRthere was a
possiftle promotion for a job well done(conviction of the Appeal-
ant)she had gygry thing tq^gain and notingto lose by distorting
the facts misleading the jury"taking liberties of the true
facts',' distorting (complainant's)answers by her own admissions
under oath, see, Garcia V. St ate,792s.w.2d BB(Tex.Crim.App. 1 990)
and    Tex.Code    Crim. Proc.         art.38.07282(a)(3).

T.C.C.P. art. 3B.072 suspends the hearsay rule and allows what's
commonly refered to as "outcry" to testify on the behalf of
childern of sexual abuse. ^"Provisions of this statute include
notice and hearsay requirement's" are mandantory and must be
complied with in order for the the statue to be admissible over
the hearsay o-bjection (state' 'did not meet the requirements) .
see, Long V . St ate ,BBOsi^w .2d 545 ,547 (Tex .Crim . App.1990);
Gay V.State, 9Bs.w.3d 864,866 Tex.APP.Hous. [1st .Dist .] 199Bpet.
ref'd.)
The Defendent must be given notice of content and scope. ID.
Statement to be more then a mere allus|on in general to a alleged
sexual abuse, general allusions are vague and arbitrary, see,
Thomas V. State, 155s .w .3d138 .140 (Tex.APP. Texarkanal999,pet.
Ref'd.)      Notice- must       describe       offense      in    discern able        manner,
see,Garcia V.State,792s.w.2d88,91 Tex .Crim .Apo .1990) .
No one question the skills of Ms .Alvarado,. as ifac r.Sourt certified
Interpreter,       this court did not go through Ms.Raplh's credent
ial's either       to demonsrate the importance of how tointerview
a child of sexual abuse, and the significance of a-'s'king opened-
ended questions. However,Ms.Alvardo on a number of occassions
self    adimitted       she    took"liberties"         with       the    translation        onher
own    accord,    thereby nullifying and undermining the Law and the
standards of the statdtessofft.C.C.P. art.3B.072 and the total
significance       of    the    Foernsic       interview         there    canbbe      no   assurance
that this jury or             anyone    else this      Appelant was tia-mie-d              by   Ms.
Alavrado's modified translations.                                              hMt^ied
It's on record that Appellant objected tPtfthe Spanish portion
of the video being admitted on the grounds that it was not
transcribed when offered by the state, which violates statue,
of T.C.C.P. art. 3B.072 which clearly states "Defendant must be
givemi adquent notice of the content and scope", to prevent
violation of Due Process of the Fifth & Fourteenth amendment
 of the      United     States    Constitution.




                                          (9)
A    Def e ndan t           ha    s    a       righ t       to    know,to          be   informed       what   he's   charged
with ,         in    0 r der          to       prep       are    for    an    affirmative         defense,       see.
Garica         ftv.s     ta te    ,792 s        . w   .   2d88 ,91 (Tex.Crim.             App.1990).
    The    t rial           uled the objection, the Sixth Court of
                           c ou   rt       o   verr

Appeal s st ated e r r or w as "not presevred frfr viewing',' video was
admitt ed a nd s hown to the jury, which prejudiced the verdict,
as it w a s oneb i te of t h e p o i s o n a p p 1 e .
Let       it    be       note d        fo r         th e    record          that    Ms.Alvarado's         translation
for    Ms .Ral ph , shou Id                           n   pt have been admitted as the state failed
to    pro vide a"n_ai'tr al                           I   interpreter','to Assure the "outcry" statement
en j oye d    " N n o 'j mo ti v-e "t               o be        sircu m~ve dted,distorted or                  misapplied
for       tr ansl ator s       ow n                 personal           benefit.

The inabil ity , n o attempt by the state, to obtain a fair and
impartial , neu tra'l ,1nterpr e't- e r e i(: s e e tf o o t n o t e (3 ) of the original
Appellant b-rT'l'e f as it states on pg. 29 of44) If this cqux.t finds
that Ms.Al v a r a do d id not had,not acted in the capacity of a
neutral pa rty      as  argued in points of error one & t w q , ,th e n by
statue Ms . Ala vard o becomes the "outcry" and not Ms.Raplh by
default, d ue t o th e fact'that both Nancy & Kary Ramirez spoke
of the all eged inc ident only in Spanish directly to Ms. Alvarado,
had they t he a bili ty to speak to Ms.Raplh she could/would not
have       neede d          an        int      erpreter           to    understand.

The testim ony of                          b   oth Nancy & Kary Ramirez the modified trans-
lated stat e m e n ts                      t   o Ms.Raplh is actually third party hearsay
outside             th e    he    arsa         y exception rule.and harfn1 displayed of this
admission                lays         in       the bolster of the girls testimony,
For       these          fact     s    an      d admissions                 this    court      should    sustain     points
0 f ?. e r'ror       T hree           and       Four,           arrest, the judgment.y sentence and con-
viction             in     alt erti            ve     Reverse          and    Remand      for    new    trial.

                                                           Point       of    Error      Five

Appellant was perjudiced by continued appointment of counsel
and trial failure to appoint new counsel when their was a
confict of interest under disciplinary rules ofthe State Bar
bewteen Appellant counsel and Defendant.
                                                           Additional             Facts

Defense trial counsel had Defendent sign a sworn application
in request for cBmmurtiity supervision in which Appellant was not
eligible,trial counsel should/could have maed the effort to
assure self and client about eligibility as it would simply a
mini'sfbrial duty as it's attorneys duty to investigate all the
issuses pertaining to                                     his/her clients.

                                                           Standard          of    Review

Once the             Attorney finds themselfs in confict with a client,
they shouid withdraw from representipn immediately the court
shall than permit Attorney to withdraw so the court can assure
the Defendent a fair trial, see,In Re Posada USA Inc. inQs.UJ.3d
254 at2.59(Tex .App . San Antonio 2001 pet.granted) ..-,.".-:;.-y v                                                     -.-;
   ' '-,   •• A   "-    " - "' '••' - '•• --'•- -"•' " '-"' :' "-

                                                                   (10) .
                                                                                                                                                                                                                                                                                    rH                       1                                                                                                      CO   iT:   =
                                                                                                                     E                                                                                 i                                                                            CO                   tn                                                                                                        •rH         01
                                                                                                                     a                   , Tl                                                  -p              rH                                                                   •H                   ID                                                                                                         u    c     tn                    rH
                                     i    In   QJ                                                                X                            rH                                                   u           01                                                                   -P          -P       .3                             rH                                                                p        •rH   o     c                      CO
      -        •                4-        O    c               -
                                                                                                                     3    -p                  to >>                                   X        •H          •H                                          >                                C           to   U             C        to      •rH       •p        D      c                                      o        4- •H 01                          •H
 CD -P                           tu            o           01      Tl          -P                                         rH                  3 X                  to                 Dl Q                 c             IH    u                      X                       o         0)                tn -h                 CO      -P         u       0)      tu                         Tl          3        4- -P 4-                           fH                     E
 QJ        U                     u        >>   N       P           rH           3                                SZ       3         >         cn-p •P                                 3                        •p       ai     QJ                               tn            -p    -p              0)   •H                              c        •H       Tl     ^            o              01 Tl                D     3- 4-                       -p        >>            a
  to       3                             rH                to          3           X                     •   •
                                                                                                                 p        o         rH        01 M  tH             +J                 O        3     •p -P                                            Tl        to                      D           tn   T)            tn           -    3        rH       •H      CO          01             •H          C              U         D                  tn   X                 fH
          -o                    -p       •H    ra      -P              o                                 to      •rH       cj       3      -p T)                       4-          O        p      tn                         •rH                     4-
      •    c                     3        (H           in          X                   •-               QJ           3             ••-> to           3    O        0)                 X        _J •H ra  to                         .—n               TJ             o        •rH                   u    4-           3     cr          TJ         01                         •H              •H          L)        c     D    O                      E    Tl
  3        a                     O        ra   QJ                      tn      •P                       p                 rH        u         tn          U        Tl                 -p                                                c             •H        0) rH          fH       tn               o                  LJ          •ai        U       0)     Tl           >              P                     01    fH   C                               tu            01
  to      CJ                    SZ        fn T>                •
                                                                                   rH                    to      -P        to       QJ             -p              c                               tn          (H       >rH             a             >         fH rH          QJ       to          QJ                0)    LJ          •P                 X       CO                         tn          >>        E     EL   =                      to   •p                a
  u                             p        -p •H         2= •p                       3                •   p            tz   •H        el -p            tn    tn      ai                      -   -               a        +J     CO •rH                  D        QJ   01        E        3       X         tn -p             zc          •to       XI       HJ     X            tn             ai          ai        ai         rH                              u         '   c
 Tl                 3           a            u                •rH      -P       Tl      01 U X                  0)                 +j           L>          rH Tl           (H       to.            EL -p         tn        01       01               01 -P              •p          X          O       4-      01         sz                          p         fH   P1    a                      QJ   Tl       u -n
 p         c                              fn   3           (H          O                    •H          p        rH                 0)    -H -P -P                 Q                  to           CO          D               0)   rH                               CO        >        fH      •p        u            tn       c       0)         u        O      in         •p                      -             o    CO 4-                       -P        a     EL-rH
 •H        a                     tn       to   o           01          D       rH           P           •rH      a        01       -P         U                                       -p       rH          tp           01    -P   a                   tn   Tl LJ              CO       QJ          tn    O                     0)                .0)              c                          LJ P                 4-    -p                      •    in       fH   3        >
  3       •rH                   -p                         E                       ra           tn                        X         tO    -rH        CO   01       01                 tn       cn                        u     CO •rH                 rH        QJ            X     X           •rH       U           0)        Dl      0)         fH       >> ai             •p              cr          ra        c     tn   >            QJ        01       EL    tn      qj
           tn                    u        tn   tn          o           cn •rH                   3            -    to -p  > —         -p           01     E    :=>                ra       fH   C              •P              tn    ELX                   ra       EL                 fH    4-           tn             CJ X                 UJ          01            to       LT
  o        tn                    to      -p    01          Dl          n           u        •""J         01              CO          -   >^
 p         tu                             u    •H      P           •H              -p                    tn      4-> tp  U   3   rH rH                                                X        -p              CO +j           >>       >             Fh        >     E       -p    -P              to    01                    tn      -P        X         >     Tl          •r-3            "E                    3    X     -P           CJ        rH   rH       •n        fH
                 to i-H           C           3                               -p           rH       fH      m"       C          o   u         •H                            X    •p           CO                          ra   m                  E    •rH                3                    3     C X                           X          01      •H             -    CO             p           tn       oU    +j    ai           rH        tn   •rH       >. EL
 P>                              u                             -
                                                                       01                       QJ       EL      u        •rH       :tn" Dl
                                                                                                                                    0)    Tl                                     •H            «—          TJ Tl               EL   —                       Tl        E        D    -p              O    •r+ 3                  c        a        _I       Tl      o          -p                          01                   rH           01        c    4-        fH      H3_.
 •H       °ii                             tn   -p       01             rH      4- -p                             EL       C        X      -H         fH   03-                    10   QJ                       ai       01    rH                 tn   LT1            •rH      4-    rH              3                           D       3                         H           X               4- 4-                cn    TD    c            -P        QJ             to          3
  E                             rH       ;0J- to           01                      D        p           Tl       01       (0       •P         CO D        ID       ~D                 •3           u           N        rH     3        tn      4J    EL        01 -P                   QJ                tn           d        fH       tn            •    0)    r-i          D              a           o        D_    01    3             tn      4-        tn   s:           (J
 U        tu                     to      r&- X             tn      cr                           ra       c       tH       01                  tn           u       c             M    Tl           01      •rH          •H     a        QJ       u    LJ        u     u        U    4-          X         CO 0)             4-                     QJ      X       01                                         fH   CJ    in                  CO       QJ       CO                X
 tu        fH                   •H       el-p                                      -P           E        to                E        CO             rH              ra            D             -p              u        CO     X        E        ra         •H -H              01                   a     3           TJ                -p         01      •p     -P           a              fH          EL             CO            ••   CJ       Q         3     '••         QJ
  EL      3                      fH •H             -           •           •       to                            D                  c         u      to   -p                     fH   rH           c           D        (P     QJ   •rH         u.     C    4- >               >        ai      •H                    •H        D        to        CO              in         -p              0)                    >    01    tn                                   >
          Tl                    -P •u          D)          QJ      *--•        X                ra       rH      P        01       •H      X       -H      to      01            U    to           0)      X                        •P                •H    4-                 01       tn      X        -P            >        01      X          u        c      o                          •P          P        p     rH    rH           c         ai       D             Tl
  01      0)                             c: c              tn      ~—
                                                                                   -p                    to               IH        C                (H   x        >             Ld   •H           LJ      •p           X     Tl                rH     CO       O    Tl        c        c        3        c                 Tl          -p                  O     u            tn             L)          01        c    0)    ro           •rH      X     rH        >> rH
 x        O                      c       •H'   o        ra         m                            c        01      0)       01        O     -P -P           •P       -H                 (H              3   u                    C    4-           to   -P             01                 01               ,ra           tn   •H                    •p        EL                •H              0)          >         3     fH   •rH           E       P1    rH       Tl           OJ
          O                     OJ        fH   fn       u          v—              u        •H          rH       3        E        •p      a                       u_            4-   +J           >. CO •H                    to       o        c     fH       tn   di        tn   4-              QJ   rH -H                  >        QJ        E        3      c          X               fH                    o        u               N                 OJ    CO X
 Tl       u                     sz       EL 3                              •       a                     cj      C                  C      C  tH           rH                    O                 u                    X                        o     01   -        0)        CO       ai          U    rH X                            ED           CO          •rH         •p              •H               -   CJ    >> •rH              CO       u    P>        fH      SZ
 r-l      a.                    3                      -p              EL 4-                    C                •H       01        0)        C    -H      D       !«-                3            CO          tn       3      Dl       fH      •rH    U        >>rH           3    Q               C     0) -P                 tn      Tl        -p       •P         E                       a           >. -"X-. rH          4-           t~>       CO       tn   CD       P
  O                                       fn   >>       c              EL                       o        01 P. X         E         CO 10 tp             D             •P   0)           u       -
                                                                                                                                                                                                                               c        0)      -P              01 rH                               QJ    EL                •H           QJ        tn       o         N        D              0)          P        p     rH    4-                    X         to            •rH
 x        tp                     tn      O     rH       tn         cr              H-> •H                fH      C        h-                  u    tp          -   rH            c    C            D           a        ^—.   •H    X           •H    Tl        c     ra       a    ai •H EL4- X                                        rH         c        01     (0         •P              >               fH    c    CO        D        0)             CJ       4-           3
  tn      O                      f-i           U       -p                  •       c            tn       to      o                  E     \                EL U                  •R                >       X             fH    Dl       E       Tl     CO       fH            rH    jr Tl cr d •p                                        3        •H       •I-)   n                           •h              ro    3     u                 X        p>              D
                                3         tn   to       tn             E           QJ •H                         ci            •    O      -P        to   •rH UJ                 d    to       Tl              3        CD' •P          3       Tl     QJ       D         -   rH    p-              >            ••                      O                 X                   fH .           P               EL 3. •H         -P           •P        CO       E                 to
 l-l      tn                    u        tu    ai       c          •H          -E               D       rH                -p        U         O           X                      EL            el                       si    •H        C       a:     fH   -P       0)        0)                   01   en -p                  Dl       c         01       0     HJ           o              3                           EL   c                           •H        C       -P
  01      tu                    u        rH rH         •rH             U           Dl ai                 to      -p       u        >«             E                            -P        Dl +J                 •
                                                                                                                                                                                                                                                                                                         r- U                   c       -*        X                c          •rH             O           rH        fH   >> OJ              c         01       E     D           C
  tn      rH                    o        •3i   u                   LJ          XT- n                     tz-     o        •H                         a     C       D                  4J       TO          -P •Or                       to            D) cr           u        tn   CD              Dl ED             3     •H           u        -P       -p     •H           fH             ai              ra    o    -P    E            •H        tn       N    •H           OJ
  c       3                               (H            tn                 •       3                     D       c        rH        ai        to           o                                   rH •H                    c      01                      C              to       to   •               C    IM           D         C        ra                 0         to       EL                 X           fH   4-          0J                     to       to   -P           Dl
 3        02-                   c              tn       to             X       •P>              c       •H                tp       -P     -H -P           •H -P                       Tl       •H          -P           CO Tl           0)            •rH   •3-!-X            tu    a           •H                    a     •H                    -P        c     rH                          Ld P                        QJ   u             tn       u    rj        to          to
  o                             o         Ol •rH                       ai                       3        tn      rH       c         ra             x      -P       c                  01       X               C           •rH          tn            >      a   u                  CM              -P   in                     CO       a         CO              EL          tn                         3         tn    fH   fH            to                     t-\
 u        >                     •H        c                    ~   p-              tn           D        to      rH       a        4J         >> D)        CO -H                      -P       LJ              0) tp          >         c              CO •H                   c                    CO tM rH                -P          -p                 Tl         E        EL              C          QJ        3     to   a                     •p    4-       a            tn
          In                    -P       •H    c        tn                     -
                                                                                                         01      to       G         tn        u    -h     rH       D                  •H                                a     a         0)            X         fH rH •H                c           Dl                to    X                     TJ       •H      o           QJ              D          C         QJ         4-           Tl        c        D    •H       -
 p        to                •   (J       n     o        tn         •           -p               tn      tp       X                            3      rH    01 D_                      -P           >. tn                      M     4-                      -P        CO       E    •H          •H        U -H                  a       Tl         01      Tl      u          P                tn .r •H                   to   c            QJ        io             >       -p
-to.      C        >—N          QJ       •rH •rH       01          CD          •H           -
                                                                                                         o       tn       01       0)     -1-3             U                          C        +J              01       QJ    EL    0)                 fH   tn -h              N                    -P    01 u                          0)         fH                          in             -p          to        >    Dl    OJ           p>       -p        o             •H
-•rH' •rH           CM          u         3    tn       c          tn                 -p                 u                X        X                 tn            c                  QJ           c           c        L>          Q                 QJ •H -P                 CO rH            •H       X -P               4->          tn        QJ      01     Tl                           fH                   fH   C                  •p        tn    OJ      p>
 X        rH       -—           u        m-H           01                  -       QJ •rH               Q_       >> -p             -P         0) -        •iS>»-H                                  3           D        CO    O                       •P Tl C                 n         CO          E     E                     a       3          >       -P      01          >>              o)         tn        0)   •rH   3            •H        c    Tl       U        TJ
 0)       EL       ^"N          in             cj      rH          CM          -P                                01                       X        -P      tu      CO                 tn           a           01 rH          •P    >                 4-             0)             •H          \         01          0)                4-         a       CO      Dl          fH             X           -H       -p    Tl    to           E        •H    •H       oj           c        •
          •H        XI          •H        > tu         x           C"-          3               0)      4-       tz       tn       en a    c               C       -P                 •H       CJ              E        EL          X                 to    >>-P 4-                     U           >>    >x                    tn       QJ        u       -P      01          CO             o                     c     fH rH             a              >        fn           ro   QJ
+->       CI       •*       '   Tl        CD           to          tn          P            ^            D       rH       to       c .-:*- to              rH      tO        •                                 D              •a                            •P        D        o    H->             fH    O -P                  tn       fH        HI       tn    rH           to         •   cr cj •H                   D                  CJ        OJ            •H                in
 u        tn       \D                     ra           c           xj          •H               to               d        X        •rH        O    rH      D       3     rH           -p       -p              tn       c     0)    Tl                •P     C        EL                            O    z                      0)                -rH             >-{          tn     3                   cr             CJ    fH                    X     CO       Tl        01      c
•H        •H        •           4-             01      o           CM              tn           E        01      -p                H-> -P rH              •p       tn     CO          c            c                    •H    to    01                c     3                  0)       a       •P                    X         Ll      Tl        T        01      (0          01     0)      >CJ                  U     0)    QJ           c        •P    a        cr       -p       OJ
4- «n':*                    •   o        ox            to                  •   X                        i-H      -p rH             •rH               0)   -P             -rH          to           3           •    •         c     -P                to    a         m        tn   •p              to    C           H->       D        ro                X                   U      -H      rH LJ •H                   fH    X            QJ             a                     ro   4-
 C                  T—                   -p -p         to              3           3            M       3        cr       01       X          01     EL ct Tl             U           rH       3:              >>tp           QJ    tn                rH    CJ        0)       to                   EL a - H                    fH      X          01      •p      01          0)     >       S. X                  tn         p            01        Dl CM              .   +j       01
 D        tn                    0)                     QJ                  •       tn           BJ      tr                tn       •H         Dl EL                rH    -P           rH                       WrH            D     0)                rH             X  u               Dl rH                         3         EL                 to             X            C      fH      o                    c     01    D            X         c             cj           tn   T>
 CJ       to            QJ      tn        tu   c       U               to                   JD                   QJ       c        X          IH cc        10      3                  01           tn          ra       ro    EL    3                 0)    -P       SZ                 c           3            •                      :>         3       -p     •p                  01      3:          p        QJ    tn                          •rH       tz   ro
          X         rH          3         o    0)                  E3          •p           -P           QJ      X        3        a          to                   D     3            EL       —
                                                                                                                                                                                                               ex             X     cr                EL     C       H3 0)          •H              U     fH          Dl        01      01                 ra        rH               P            •      ro        fH   01    Tl           cn        fH   0)       CJ           01   QJ
4-        tu            3       XI        ex           4-          *—              o            to      X        t-       a        (-1 X           4-                                        Standard         of    Review


The "Brady Rule" doe:s-. (lot. differ from "suppression of the evid-t:
ence by the state or it's agents, it simply states "All"
exculpatory evidence shall be made available to the Defense
otherwise      it    violates    the   Fifth&Fourteenth               Amendments         of   the
United States Constitution, Due Process, where evidence is mater
ial;', of guilt/inno.qence or punishment, irrespective of good
faith or bad of the prosection. see, Brady V.Maryland,373 U.S.
B7, B3 S.CT.1194. A full and complete disclosure by the state
it's agents is.necessary to avoid Sri unfair trial.
Also     see, T.C.C;-'P. art.2.01 "not to convict, but to see justice
is done'.' A prosecutor shall not suppress evidence or secrete
witnesses, capable of establishing the innocence of the accused,
"quote from:Texas District and County Attorney's Association.
Brady and Bagley ,supra , Provide it's a "re versatile error"when:
Tl the state/it's agents fail to disclose exculpatory evidence
regardless of procution 's good or bad inteltions.
2:    withheld      evidence    that   is    favorable          to   the- defense.
3: evidence which         is   material,there            is    a reasonable         probability
had    the   evidence    been    disclosed         the    outcome       of   the    trial     would
have    come out different, see, Brady V. Maryland,3 73 U.S. 87,;
U.S.    V.Bagley ,473U.S. 667, 1 OSS .CT.3375(1990) .
State prosecution it's agen t 's( include HCC AC ),h a ve a duty to of
Brady evidenee ,known to others acting for the state's behalf in
a particular- 'case, see, Ky 1 e s V .UJ h i 11 e y ,51 4 U .5 .419 ,4 37-3B ,
115S.CT;1555(1995).
The state  It's agents have a duty to produce recordings of
interviews ,videos , should they contain ex.Gulpatory/mitigating
materials.       This    Appellant     filed       motion       requesting         the   production
of any recordings w.|ich secures a ruling by the- court as production
materials see, Garica V.State,B71s.w.2 79,2B3(Tex.App.-El Paso 1994)
A continuance,          once Brady material              is    disclosed at         trial     a
defendent      is    assured    adquate      protection          of Due      Process,       see,
Mates, 941 s.w.2d||.7 ,364 (Tex .App .Waco" 1997) ; Payne V. State,51 6s.w.
-2d'675,677 (TEX.Crim. App.1974). "NO MIGIC WORDS'^',' are needed
to ask for a continuance, see, Ford V. State,305 s.w. 3d533
TEX.Crim.      App.2009.       An objection(in slant case)is considered in
content in which the complaint was made and the partie's share
an understanding of the complaint at the time, see, Lankston V.
State,B27s.w.2d907,911 (Tex . Crim .AppVl 992) .

                                   Application            of    Facts

Although it's alleged that HCCAC is a neutral party.
They are for all practicle purposes an agent for the state as
they collect evidence at direction Df!;^ Enforcement for the sole
benefit of the state prosection, although it may be a direct
arm of the       state (funding must come from the state or other
federal agencies to function), as for the purposes of Brady
ma   teiial,they are required to turn over all f,vidence that maybe
                            ting affects especilly
 exculpatory, or have mitigating         espec     upon                                     request
 b^ the state or subpoena from the Defense. Id




                                            (12)
Defense requested an opportunity for an expert to review Oazmin
Costello's video, trial court denied request for a continuence-
 or   expert     witness.
Had alleged complainant's video been             timely released in accord
ance with statue,             this Appellant could/would have showen a fab
rication      which      was/is      the       crux       of this         Defense.
Defense counsel had to/forced to change his Legal strategy , due
to denial to denial to withdrawal ,1 ack of Brady material ,for -L-
trial, and cross-examination ,denial continuance,other mitigation
factors. Appellant was still incapable of getting a fair trial.




2:Failed to        request      a dontinuence                  when       Brady material         was
finally became            apparent at trial.

                                               Standard         of    review


Under   the    Sixth      Amendment            the    Fourteen            Amendment       of the       United
States Contitution, all Defendent's are entitled to "reason
able" assistance of counsel, see,U.S. Confct. Amend.6&14th.
StrictlandV. Maryland,466U .S.. 696(1984) ;HendersonV .State ,
726s .w .2d53 ,57-61 (Tex .Crim .App .1986) .
                                               L e g a1    Background

A lawyer must havea firm command on the facts                                          and   issues     of
thier    case.     The    govering         laws       before         he    can    ren der    reasonable
effective      assistance           of    counsel.
May the record reflict greatly                            in   this       respect. see,Ex.          parte
Duffy,607s.w.2d507,514n.14,519(Tex.Crim.App.198 0).
Trial counsel has an.obligation to his client t o make a
reasonable attempt at investigation every fact of every case.
As one never knows which fact may just be the o ne to make
y'rjfr case. Is it not better to safe than soory later^
This is only a ministrial that will only take a second, see,
LJigginsV .Smith , 539U .S .51 0 ,5 21 -22 (200 3 ) ; Ex Par te Briggs,1B7
s.w.3d 458,469 (Tex.Crim. App.2005).
Trial    counsel        can   make       the    decision         to       limit    hi s   investigatioj,
Although it cheapens his obligation to his die nt and violates
the attorney's ethics code, "Can it really be as certained that
it would/could be wasteful to fully investigate %'i,the issues .
No investigation can be said to be wasteful,as it is better to
know    all   of   the    facts      then       to    surprized by               the   unknown .
In, according to the Texas Rules of bar: "A defe ndent has a
right to effective assistence of counsel which include but                                               no
less than making affirmative decision based on                                         correct      information
which are personal to                the client,               see,Ex parte            Martinez,330s.w .
3d 891,900 (Tex.CRIM.App.2011 ) ; Jackson V. State ,766s.w.2d_5 04,
50B(Tex.Crim.App.19B5). The Defense counsel has a duty to v; exert
his    efforts     to    ensure      his       client          decisions         are   based   on    correct
information        about      the    law.




                                                     (13).
Caus      ing       on           client             to    CO mmit           aggra vat e           d    pe rjury          certainly
cap ot          be       said Irto      be          in    e i ther          of    th ier          best        interest(emphsis
mine ) . see , Ex parte                             LJ 11 s o   n_, 72 5s     .w .2     d72 , 74        ( Tex.          Crim .App .1987) .
Surl y this c o u l d not                           have        been        comp t Bn t           advi    se. Alawyer frjus.t give
act       in    a    r   e aso   nable          reliab le              a nd      ad v ersi al           m anner          and   substa-
ntia      lly       as   sis t    his       c lien t            to     s   tay    ou t    of          jai 1       not    commit       then
f uth er .          Wh e the
                         ^\
                             r      tria 1           coun s el             was    re a s o n      able        effective          is    thus
jugd. ed by              the     terms          of       the        rep r es r|   n t ion     .       Thi s       counsel      had     this
def e ndent              indi cted          o   n    a    ne    w    ch    arget'o f      ag gava ted                  perjury    unbe-
know      ing       to    the     cl ien        t , if          this        does        not       show        a       construtive
deni al         of       as s i s t antie           of    CO    unse       1 , the re         i sn ' t        any.
All       allega tipfei,          must          be       fir mly           rooted        in       the     recordyand             not    base
on    m   ere       sp ecu! ation.                  The    t his           ins tan ce         I ' 11      allow          the   record
to    s   peak       f or      i t 's       s elf.         s ee ,B one            V .    Sta te,7 75s.w.3d82B,B35(Tex.
Crim . App.2 007)
Appe 11 ant              can     not    b                 to        jus tify
                                               the trial counsel's motives
                                            e gin
at    t rial .           Tria 1'rid e f i cienpy's alone are an affirm-
                                    cou nsel ' s
ti ve demon srat ion f or the r e c o rd.See.Mata V.State, 226s.w.3d
425, 430(Te x.Cr im .Ap p.2007 ).
This revie w of tria 1 coun sel p erform ance will show that no r e a ^
sona ble tr ial strat egy co uld j ustify counsel's performance.
see .     Andrew  f_1 '&9. s      . w . 3 d102-0 3.
This      ""IrJpeT lant           cour      t    sure      ly
                                                  ca n                                        Cerificate   of    Sevice


I hearby certify to mailing a copyof this Petition foi
Discretionary Review to the Appellant Divison of The Hunt
County District Attorney's Office at 2507 Lee Street,
Greenville, Texas 75403-0041.




     Executed    on   this 19th , day        of
     October    201 5.                                     respectfully           submitted

                                                                         fiiJmr^
                                                                        orres    Palomo
                                                          T.D.C.0.#1923341
                                                          Mc.Connell        Unit
                                                          3001     S.    Emily    dr.
                                                          Beeville,        Texas    78102




                                   Unsworn    Declaration



I,   Juilo   Torres      Palomo,    T.D.C.0.# 1923341,           hereby     declare
urjder the penalties of            perjury that I am        presently inconfine-
ment at the William G. Mc.Connell Unit at 3001 S. Emily dr.
Beeville ,Texas 78102.  I further declare that facts and state
ments are true and correct to the best of my knowlegde and fact
so help me God. Amen.



                                                                                   Palomo
Executed on      this19     day    of
0ctgber2015                                                 T. D.C.Oj#19 2 3341
                                                            Mc .    Connell       Unit
                                                            3001 S. Emily dr.
                                                            Beeville, Texas 78102




                                          (15).